     Case 3:15-cv-01868-MMA-NLS Document 149 Filed 08/20/21 PageID.2471 Page 1 of 3



 1
 2
 3
 4
 5
 6
 7
 8                            UNITED STATES DISTRICT COURT
 9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11     D.C., a minor by and through his                   Case No. 15-cv-1868-MMA (NLS)
       Guardian Ad Litem, HELEN GARTER,
12
                                         Plaintiff,       ORDER RE: PLAINTIFF’S MOTION
13                                                        TO FILE DOCUMENTS UNDER
       v.                                                 SEAL
14
       COUNTY OF SAN DIEGO, et al.,
15                                                        [Doc. No. 142]
                                       Defendant.
16
17
18
19           D.C. by and through his Guardian ad Litem, Helen Garter, (“Plaintiff”) moves to
20     seal Exhibits 9–22 in support of his motion for partial summary judgement. See Doc. No.
21     142. The Court has reviewed the motion and documents. For the following reasons, the
22     Court determines that supplemental briefing is warranted.
23           When presented with a request to file a document under seal, the Court begins with
24     the strong presumption in favor of the “general right to inspect and copy public records
25     and documents, including judicial records and documents.” Nixon v. Warner Commc’ns,
26     Inc., 435 U.S. 589, 597 (1978) (footnote omitted); see also Kamakana v. City and Cnty.
27     of Honolulu, 447 F.3d 1172, 1178 (9th Cir. 2006). “The presumption of access is ‘based
28     on the need for federal courts, although independent—indeed, particularly because they

                                                      1
                                                                               15-cv-1868-MMA (NLS)
     Case 3:15-cv-01868-MMA-NLS Document 149 Filed 08/20/21 PageID.2472 Page 2 of 3



 1     are independent—to have a measure of accountability and for the public to have
 2     confidence in the administration of justice.’” Ctr. for Auto Safety v. Chrysler Grp., LLC,
 3     809 F.3d 1092, 1096 (9th Cir. 2016) (quoting United States v. Amodeo, 71 F.3d 1044,
 4     1048 (2d Cir. 1995)).
 5              As such, the burden on a motion to seal falls squarely on the movant. Id. (quoting
 6     Kamakana, 447 F.3d at 1178). The moving party can only overcome the presumption by
 7     “‘articulat[ing] compelling reasons supported by specific factual findings’ . . . that
 8     outweigh the general history of access and the public policies favoring disclosure, such as
 9     the ‘public interest in understanding the judicial process.’” Kamakana, 447 F.3d at 1178
10     (first quoting Foltz v. State Farm Mut. Auto. Ins. Co., 331 F.3d 1122, 1135 (9th Cir.
11     2003); and then quoting Hagestad v. Tragesser, 49 F.3d 1430, 1434 (9th Cir. 1995)). “In
12     turn, the court must ‘conscientiously balance the competing interests’ of the public and
13     the party who seeks to keep certain judicial records secret.” Id. at 1179 (quoting Foltz,
14     331 F.3d at 1135). “What constitutes a ‘compelling reason’ is ‘best left to the sound
15     discretion of the trial court.’” Ctr. For Auto Safety, 809 F.3d at 1097 (quoting Nixon, 435
16     U.S. at 599).
17              In requesting to seal Exhibits 9–22, Plaintiff cites to a 2016 Juvenile Court order
18     that states “all files released pursuant to this disclosure shall be filed under seal, or in the
19     alternative otherwise subject to the Order Granting Joint Motion For Protective Order
20     Regarding Juvenile Case Files and related documents dated November 19, 2015.” Doc.
21     No. 142 at 2 (emphasis omitted); see also Doc. No. 143.1 Plaintiff also refers to a
22     declaration in support of his motion for partial summary judgment, which identifies the
23     Exhibits. Id. (referring to Cox Decl., Doc. No. 144-2).
24              Plaintiff has not adequately briefed his request to file the documents under seal.
25     Although he references another court order, Plaintiff “do[es] not attach the order, indicate
26
27
28     1
           All citations to electronically filed documents refer to the pagination assigned by the CM/ECF system.

                                                             2
                                                                                            15-cv-1868-MMA (NLS)
     Case 3:15-cv-01868-MMA-NLS Document 149 Filed 08/20/21 PageID.2473 Page 3 of 3



 1     which of the[] exhibits are encompassed by the order, [] explain why this Court should
 2     consider itself bound by the order,” or explain the documents’ relevance to this action.
 3     Williams v. County of San Diego, No. 17-cv-815-MMA (JLB) (S.D. Cal. Oct. 26, 2020),
 4     ECF No. 196 at 2–3.
 5           Many of the documents contain the minor Plaintiff’s names and birthdates, which
 6     are of course confidential. See Fed. R. Civ. P. 5.2. “But anonymity may be preserved by
 7     redacting this information. And the parties do not otherwise explain why the documents
 8     must be sealed in their entirety.” Williams, No. 17-cv-815-MMA (JLB), ECF No. 196 at
 9     3. Although the documents may contain sensitive information given the nature of this
10     action, “the parties must still show a compelling reason for sealing each document in its
11     entirety.” Id. Only after Plaintiff makes this showing can the Court properly balance
12     “the interests underlying the strong presumption of public access against the Minor
13     Plaintiff[’s] privacy interests.” Id.
14           For these reasons, the Court concludes that it cannot assess the merits of the
15     motion to seal on the present record. Therefore, the Court ORDERS Plaintiff to file a
16     supplemental brief consistent with this Order on or before September 2, 2021.
17           IT IS SO ORDERED.
18
19     Dated: August 20, 2021
20
21
22
23
24
25
26
27
28

                                                    3
                                                                                15-cv-1868-MMA (NLS)
